Citation Nr: 1515078	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to November 1969.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which, in pertinent part, denied the Veteran's claim of service connection for hearing loss. 

By way of procedural history, the Board notes that after the RO's September 2009 denial of the Veteran's claim for service connection, the Veteran filed a statement in support of the claim in October 2009, requesting for his claim of service connection for bilateral hearing loss to be reopened, and for a VA examination. The RO subsequently re-adjudicated the Veteran's claims based on new and material evidence, in a February 2010 rating decision, which again, in pertinent part, denied the Veteran's claim of service connection for hearing loss. While the Veteran's October 2009 notice was within the statutory time to file a notice of disagreement (NOD) to the September 2009 rating decision, the Board finds that the issuance of the subsequent rating decision as harmless error, and the claim is properly before the Board for appellate review.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on February 3, 2015, at the RO. A transcript of the hearing has been associated with the Veteran's claims file. 

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for bilateral hearing loss. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran asserts that his current bilateral hearing loss is due to his military service. He contends that his condition is the result of his exposure to noise trauma during service, to include rifle/gun fire, explosions, field artillery, large track vehicle noise, and loud noise from construction equipment/tools. The Veteran notes that he rarely used or was offered hearing protection during service, and that his current hearing loss is due to the acoustic trauma noted herein.  

VA treatment records in the Veteran's claim file show that the Veteran has suffered from varying levels of hearing loss since 2009. In May 2009, the records show that the Veteran was fitted for hearing aids bilaterally as a result of his decreased hearing. The Board notes that, while VA treatment records largely do not include audiological examinations/results, the records since 2009 have noted a decrease in the Veteran's hearing in both ears. 

The Veteran was afforded a VA Compensation and Pension (C&P) examination in February 2010. In that examination, the examiner diagnosed the Veteran with hearing loss in both ears and tinnitus. During the audiological examination, the Veteran's auditory threshold for both ears registered above 40 dBs on at least one frequency. The Board finds that there is no question as to the fact that the Veteran currently suffers from hearing loss in both his ears. However, the examiner during the 2010 examination concluded that the Veteran's hearing loss was not etiologically/causally related to his military service, as opposed to the Veteran's tinnitus, which the examiner did relate to his time in active service. 

The Board notes that as a basis for the examiner's nexus conclusion for hearing loss, the examiner noted the Veteran's military occupational specialty (MOS) as military police (MP). Specifically, the examiner noted the firing of weapons during training, as the only type of noise exposure during service; and based on that fact, and the fact that the Veteran's separation examination showed normal hearing, concluded the Veteran's hearing loss was not caused by his active service. Indeed, the Veteran reported that he was an MP at the time of the examination, and reported rifle and gun fire as his only in-service noise exposure. Likewise, the Veteran's VA treatment records and private medical records showed normal hearing up until 2007.  See VA Treatment Records from April 2007. However, since that time, the Veteran has reported that he was not only an MP during service, but his MOS was in fact an engineer, and worked with large vehicles and noisy power tools. See Hearing Transcripts, February 3, 2014, Pg. 5; see also VA Treatment Record from March 2010 and July 2010. 

The second element of service connection requires the finding of an in-service incident or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds that the Veteran is competent and credible to report the kind of acoustic trauma and noise exposure he claims he suffered during service. Specifically, during the Veteran's February 2015 Board hearing, he contended that he was actually an engineer that was exposed to not only gun fire during training, but also loud and constant noises from heavy vehicles and construction/power tools they used, with little ear protection. The Board finds that the Veteran has been consistent in reporting both these incidents of noise exposure throughout the claims period. 

VA treatment records show that the Veteran has reported during various hearing consultations that he was exposed to consistent and loud noises from power tools, as well as gun fire from training. See VA Treatment Record from March 2010. Furthermore, the Veteran's DD-214 of record notes that the Veteran's MOS was construction utility worker, and not MP. The Board finds this consistent with the Veteran's reports of only occasionally being an MP during his military service. 

With regards to the other reported noise trauma such as rifle fire, explosions and field artillery, reported by the Veteran since his 2010 examination, the Board also find the Veteran's claims competent and credible. The Veteran's service records note that the Veteran was awarded a sharpshooters badge for his rifle training in April 1969. The record also reveals that the Veteran reporting that he participated in "war games" while stationed at Fort Leonard Wood, Missouri, which the Board again finds consistent with the Veteran's reports of in-service acoustic exposure.  
The Board finds that the types of in-service noise exposure and acoustic trauma noted above are consistent with the Veteran's military occupation, or MOS, and concedes the Veteran's in-service noise exposure and trauma. 

However, in the February 2010 VA examination and the RO rating decision, the Veteran's claimed in-service incident and noise trauma was restricted to his work as an MP, and only rifle training. In the 2010 opinion, the VA examiner specifically states that the Veteran's hearing loss was not related to his active duty service "as a military police." Indeed, the VA examiner's analysis was only based on the reports by the Veteran that he was exposed to gun fire during training while in service. The Board notes that the examiner failed to provide any opinion or analysis regarding the in-service incidents and noise exposure the Veteran's has since reported on the record, and noted herein. 

The most probative value of a medical opinion comes from its reasoning. Therefore, a medical opinion or conclusion, based on insufficient data or information, is not entitled to any weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed) [emphasis added]. While the February 2010 examiner provided a fully reasoned medical opinion on the facts and information provided by the Veteran at the time of the examination, the examiner was not sufficiently informed of all of the noise the Veteran was exposed to in service. The Veteran has since reported such additional information, discussed herein, relating to his hearing loss, and the Board finds such assertions competent and credible. Consequently, the Board finds that the February 2010 VA examination is inadequate since it did not discuss or opine on such incidents as it relates to the Veteran's current diagnosis of hearing loss.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

While the Board notes that the Veteran's STRs are silent of any incidents where the Veteran reported trouble hearing, to include the Veteran's separation examination, the Board nonetheless finds that the Veteran competent and credible to report his in-service acoustic trauma and noise exposure. Therefore, the Board finds that an addendum VA medical opinion is necessary for the service connection claims for hearing loss, to determine if the Veteran's in-service incidents conceded herein are etiologically/casually related to the Veteran's diagnosed hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum VA medical opinion, from the same VA examiner that provided the February 2010 medical examination of record. If that examiner is not available, the RO should obtain the opinion from another appropriate physician. The examiner should be asked to determine if the Veteran's bilateral hearing loss is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. The examiner is specifically asked to address whether the Veteran's claimed in-service incidents of artillery explosions and rifle fire from training and constant exposure to loud noise from heavy vehicles and power tools, without ear protection, could result in or aggravate the Veteran's current hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

c. All testing deemed necessary should be performed. 

d. The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


